Citation Nr: 1418834	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-11 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a right rotator cuff injury.

2.  Entitlement to service connection for right and left peripheral vascular disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to a heart disability.

5.  Entitlement to service connection for coronary artery disease (CAD) with left ventricular dysfunction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant had service with the Army National Guard of Michigan from 1969 to 2009.  The dates and types of duty periods have not yet been verified. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in October 2009, a statement of the case was issued in March 2011, and a substantive appeal was received in May 2011.  Also in May 2011 the appellant requested a Board hearing by live videoconference.  However, in April 2012 he requested that the hearing be cancelled.

The issues of entitlement to service connection for residuals of a right rotator cuff injury, hypertension, ED, including as secondary to a heart disability and CAD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant does not currently have right and left peripheral vascular disease related to his active duty for training in the National Guard.



CONCLUSION OF LAW

Right and left peripheral vascular disease was not incurred in or aggravated during active duty for training in the National Guard.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in a March 2008 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Id.; Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the appellant in March 2008, which was prior to the October 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) appellant status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The March 2008 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

In sum, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  Treatment records from the Army National Guard are associated with the claims file.  The appellant was afforded a VA examination in September 2008.  Additionally, the appellant was also afforded the opportunity to give testimony before the Board, but cancelled the scheduled videoconference hearing.  The Board finds that the record as it stands include adequate competent evidence to allow the Board to decide the claim and no further action is necessary. See 38 U.S.C.A. § 3 .159(c)(4).  No additional pertinent evidence has been identified by the claimant.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

The Board notes that it has reviewed all the evidence in the appellant's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The appellant contends that he has current right and left peripheral vascular disease.  His treatment records from the Army National Guard are silent for any complaints, findings, treatment, or diagnosis regarding right and left peripheral vascular disease. While the record shows the appellant with a history of heart disease since 1989, including having a coronary artery bypass in 2001, peripheral vascular disease is not shown.  

On September 2008 VA arteries, veins and miscellaneous examination, the appellant reported he had peripheral vascular disease related to myocardial infarction.  However, the examiner noted that there was no documentation of peripheral vascular disease submitted and review of the claims file showed no evidence of the disease.  She further noted that the appellant did not smoke; nor take any medication or treatment for peripheral vascular disease.  The appellant reported that residuals of the disease are that he gets "burning feet."  The examiner noted that there was insufficient evidence to render a diagnosis of peripheral vascular disease or its residuals.  She opined that peripheral vascular disease was not caused by or a result of the appellant's military service.  

The Board finds that there is no objective evidence of a current chronic disability of right and left peripheral vascular disease.  There is no evidence that any chronic diagnosed peripheral vascular disease was manifested at any time during the appellant's National Guard service, and no competent evidence that a peripheral vascular disease manifested at any time after the appellant retired from the National Guard.  While the appellant may be competent to establish by his own accounts, and the Board has no reason to question the accounts, that he has experienced symptoms of burning feet, the diagnosis of peripheral vascular disease is a complex medical question beyond lay observation; whether burning feet reflect an underlying diagnosis of a peripheral vascular disease is a medical question that requires medical expertise.  This is not a situation where the diagnosis may be established by lay evidence.  The appellant is not reporting a contemporaneous diagnosis (there is no diagnosis of current left and right peripheral vascular disease.  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claim.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the appellant has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., left and right peripheral vascular disease.  As the record does not include any such evidence, there is no valid claim of service connection for left and right peripheral vascular disease.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the appellant's claim of service connection for left and right peripheral vascular disease.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the  claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right and left peripheral vascular disease is denied.  To this extent, the appeal is denied. 


REMAND

In his December 2007 application for VA compensation benefits, the appellant indicated that he entered the National Guard in October 1969, and was still serving (as of the date of the application) in December 2007.  It appears from the record that he retired from the National Guard sometime in 2009.  The types and dates of duty periods during his National Guard service have not been fully verified.  This is significant because the appellant is seeking service connection for disabilities that he alleges were incurred during qualifying service with the National Guard.  Therefore his dates of ADT and IDT must be verified.  The NPRC has suggested that the Adjutant General's Office of the state in which the appellant served be contacted for information regarding National Guard service dates.

In September 2008, the appellant was afforded VA examinations for CAD, residuals of a right rotator cuff injury and hypertension.  On review the Board finds that each of those examinations is inadequate for rating the purposes.  For example, the examiner diagnosed CAD and noted that she could not render an opinion without resort to mere speculation.  She also noted that she was awaiting medical records.  Regarding the right rotator cuff injury, the examiner noted there was insufficient evidence to warrant a diagnosis of a rotator cuff tear.  She noted that the appellant stated he had MRI evidence and evidence of a surgical repair in 1998, which she would need to review.  Those records were not of record at the time of the examination, but have since been associated with the claims file.  She further diagnosed essential hypertension and opined that it was not caused by or a result of military service.  However, the rationale for the opinion is inadequate as it merely relates that there is no convincing evidence that military service was the etiology of the hypertension.  Hence, a remand to secure adequate nexus opinions is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

In his notice of disagreement the appellant raised an alternative theory of entitlement for ED, as secondary to his heart disability.  The Board finds that the claim for ED is inextricably intertwined with the CAD issue currently on appeal.  Consideration of the claim for ED must therefore be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant with secondary service connection VCAA notice concerning his claim for service connection for ED.  

2.  The AOJ should contact the Adjutant General's Office of Michigan to verify the specific dates of the appellant's periods of ADT and IDT with the National Guard, as well as any period(s) of active duty.  The appellant should be asked to provide any documentation in his possession.

Efforts to verify the specific dates and types of duty periods should continue until verification is received; unless it is reasonably certain that records that verify such service do not exist, or that further efforts would be futile.  

3.  After the above development has been completed, schedule the appellant for appropriate VA examinations to address the nature and etiology of the current CAD, right rotator cuff injury, and hypertension disabilities.  It is imperative that the claims file be made available to the examiner(s) for review in connection with the examination.  The examiner(s) must be given a list of the appellant's verified periods of ADT, and IDT.  

Any medically indicated tests should be performed.  
Based upon the examination results and a review of the claims file, the examiner should respond to the following:

a) Does the appellant have a currently diagnosed heart disability (CAD)?  If so, is it at least as likely as not (a 50 percent or more probability) that the appellant's heart disability initially manifested during a period of ADT or IDT?  If the appellant does have CAD, is it at least as likely as not (a 50 percent or more probability) that the appellant's ED is proximately due to, or caused by, the CAD?

b) Does the appellant have a current diagnosis of hypertension?  If so, is it at least as likely as not (a 50 percent or more probability) that the appellant's hypertension disability initially manifested during a period of ADT?

c) Does the appellant currently have residuals of a right rotator cuff injury?  If so, is it at least as likely as not (a 50 percent or more probability) that the appellant's right rotator cuff injury initially manifested during a period of IDT?

A detailed rationale should be furnished for all opinions.

4.  In the interest of avoiding further remand, the AOJ should review the examination report(s) to ensure that it is responsive to all of the questions posed above. 

5.  Thereafter, the AOJ should review the expanded record and readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


